Terminal Disclaimer
The terminal disclaimer filed on 5/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,556,524 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher M. DeBaker (Reg. 69,769) on 5/17/2022.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 7. (Currently Amended) A method of deploying transformable furniture within a
vehicle, the method comprising the steps:
installing a sofa-bed assembly within a vehicle, said sofa-bed assembly comprising a base assembly affixed to a support structure, said support structure supporting a sofa cushion and a rear cushion;
transforming said sofa-bed assembly from a first, sofa configuration to a second, bed configuration;
whereby said sofa cushion of said sofa-bed assembly rests adjacent to said cushion of said first side-facing sliding seat assembly and said cushion of said second side-facing sliding seat assembly, thereby forming a flat, congruous surface;
activating a scissor arm assembly connected to said rear cushion, said scissor arm configured to raise and lower said rear cushion;
wherein said scissor arm assembly comprising a top plate affixed to a bottom face of said rear-seat support structure; 
wherein said scissor arm assembly top plate is located at a vertical height relative to said sofa-seat support structure such that said top place is above said sofa-seat support structure when said sofa-bed assembly is in said second, bed configuration;
wherein said sofa-bed base assembly comprising a removable leg assembly, said removably leg assembly removably affixed to said support structure; and
further comprising the steps:
adjusting a length of a crossbar of said removable leg assembly, thereby adjusting a width of said adjustable leg assembly; and
adjusting a height of a pair of upright members of said removably leg assembly, thereby adjusting a height of said adjustable leg assembly.

Claim 9. (Canceled).
Claim 10. (Currently Amended)  The method of claim [[9]] 7, further comprising the steps:
installing said removable leg assembly into said vehicle prior to installing said support structure to said removable leg assembly; and
placing an object into a space formed by said removable leg assembly prior to installing said support structure.

Claim 11. (Canceled).


Election/Restrictions

Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-8, 10, and 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 7-8, 10, and 12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/3/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claims 1 and 7.
Regarding independent claim 1, the closest prior art of record, U.S. Patent 5,187,820 to Froutzis teaches a convertible seat bed for a vehicle having a base assembly, support structure for mounting seat cushions and a scissor arm element.  The prior art, however, does not teach nor fairly disclose the amended limitations introduced on 5/9/2022. In particular, the limitation that were introduced via amendment further defining the support structure with a leg assembly and adjustable cross bar, in combination with the other structure present in each independent claim, is not taught or suggested by Froutzis. Finally, there is no suggestion present in the prior art of record to combine the references of the prior art of record such that a rejection of any independent claim may be reasonably maintained.
Regarding independent claim 7, incorporating the Examiner Amendments above, claim 7 is rejoined and subsequently found allowable for the similar reasons as listed above for claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/17/2022